DECISION AND ORDER
DAVID F. JORDAN, United States Magistrate.
Motion by plaintiffs for trial by jury. Rule 38(b), Fed.R.Civ.P. There is no opposition.
Motion granted. This case is to be tried before a jury.
Plaintiffs’ jury demand appears only on the civil cover sheet, which was served on the defendant simultaneously with the summons and complaint. Notation of a jury demand on the civil cover sheet does not, in itself, constitute compliance with Rule 38(b). Omawale v. WBZ, 610 F.2d 20 (1 Cir.1980). This is because there is no requirement that the civil cover sheet be served on opposing parties. The Fifth Circuit has expressly declined to decide whether a jury demand contained on a civil cover sheet, which is then timely served on opposing parties, is a sufficient demand. Pinemont Bank v. Belk, 722 F.2d 232, 235 (5 Cir.1984).
Rule 38(b), Fed.R.Civ.P., requires only that the demand be in writing and that it be timely served. A civil cover sheet which contains a written jury demand, and which is timely served, clearly satisfies this Rule.
SO ORDERED.